DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5, 2020, September 8, 2021 is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on April 7, 2022 is acknowledged.
Claim Objections
Claim9 is objected to because of the following informalities:  Claim 9 recites that claim 9 depends from claim 9.  This is believed to be a typo and claim 9 should depend from claim 8.  For purposes of examination this will be interpreted as "the three-dimensional memory device of Claim 8...".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 2021/0313427).

Claim 1, Kim discloses (Fig. 1A) a three-dimensional memory device, comprising: 	an alternating stack (ST1/ST2, first/second stack structures, Para [0023]) of insulating layers (120/220, first/second interlayer insulating layers, Para [0025]) and electrically conductive layers (130/230, first/second gate electrodes, Para [0025]) located over (120/220/130/230 are located over 101) a substrate (101, substrate, Para [0024]); 	a source contact layer (104, first horizontal conductive layer may be source line, Para [0047]) located between the substrate and the alternating stack (104 is located between 101 and ST1/ST2); 	a memory opening vertically extending through the alternating stack and the source contact layer (opening where 140/145/148/150 are formed, hereinafter “opening”); and 	a memory opening fill structure (140/145/148/150, channel layer/gate dielectric/inner channel insulating layer/channel pad, Para [0036] –[0037]) located within the memory opening (140/145/148/150 is located within opening) and comprising a composite semiconductor channel (140/150) and a memory film (145) laterally surrounding the composite semiconductor channel (145 laterally surrounds 140/150), wherein the composite semiconductor channel (140/150) comprises: 	a pedestal channel portion (140, channel structure, Para [0042]) having a cylindrical sidewall (140 has cylindrical shape so would have cylindrical sidewall, Para [0036]) segment that contacts the source contact layer (CHL of 140 contacts 104) and including at least one of carbon or arsenic dopant atoms at a first average dopant concentration (140 may be doped with p or n-type impurities, which include carbon or arsenic which would have a first average dopant concentration, Para [0040] –[0041]); and 	a vertical semiconductor channel (LP of 150, Para [0039]) contacting a top surface of the pedestal channel portion (LP contacts top surface of 140), wherein the vertical semiconductor channel includes the at least one of carbon or arsenic dopant atoms at a second average dopant concentration that is less than 20 % of the first average dopant concentration or is free of the at least one of carbon or arsenic dopants atoms (LP of 150 may be undoped semiconductor layer so free of either dopants, Para [0039]).
Claim 4, Kim discloses (Fig. 1A) the three-dimensional memory device of Claim 1, wherein the pedestal channel portion contacts the source contact layer at a cylindrical interface located within a cylindrical vertical plane located at or inside an inner sidewall of the memory film (140 contacts 104 at a cylindrical interface located within a cylindrical vertical plane located inside an inner sidewall of 145).	Claim 5, Kim discloses (Fig. 1A) the three-dimensional memory device of Claim 1, wherein the memory opening fill structure (140/145/148/150) comprises a bottom dielectric cap structure (bottom portion of 145 under 104, hereinafter “cap”)) having a same set of material compositions as component layers of the memory film (since cap is made from same material as 145 it would have same material compositions), and underlying the pedestal channel portion (cap underlies 140).
Claim 7, Kim discloses (Fig. 1A) the three-dimensional memory device of Claim 5, wherein a bottom periphery of an outer sidewall of the memory film and a top periphery of an outer sidewall of the bottom dielectric cap structure have a same horizontal cross-sectional shape and overlap with each other in a plan view (bottom periphery of an outer sidewall of 145 and a top periphery of an outer sidewall of cap have same cross-section shape and would overlap each other in plan view).	Claim 10, Kim discloses (Fig. 1A) the three-dimensional memory device of Claim 5, wherein each of the memory film and the bottom dielectric cap structure comprises (145 and cap comprise same layer stack) a layer stack including (Figs. 2A shows close up of 145), from one side to another, a blocking dielectric layer (143, blocking layer, Para [0037]), a charge storage layer (142, information storage layer, Para [0037]), and a tunneling dielectric layer (141, tunneling layer, Para [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view  of Shin (US 2017/0110543).	Claim 8, Kim discloses the three-dimensional memory device of Claim 5.	Kim does not explicitly disclose wherein the memory opening fill structure comprises a void that is free of any solid phase material between the bottom dielectric cap structure and the pedestal channel portion.	However, Shin discloses (Fig. 3) discloses wherein the memory opening fill structure (LSP, lower semiconductor pattern, Para [0029]) comprises a void (118, void, Para [0029]) that is free of any solid phase material (118 is free of solid phase material) between (118 is between 115 and LSP) a bottom dielectric cap structure (115, residue layer, Para [0029]) and a pedestal channel portion (LSP, lower semiconductor pattern, Para [0029]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the void of Shin as it can help improve height uniformity of lower semiconductor patterns (Shin, Para [0103] –[0104]).
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Lee (US 2015/0279468).	Claim 11, Kim discloses The three-dimensional memory device of Claim 1, wherein:	the vertical semiconductor channel comprises polysilicon containing carbon atoms at an average atomic concentration less than 1.0 x 1017 atoms/cm3 or is free of carbon atoms (LP of 150 may be undoped, Para [0039]).	Kim does not explicitly disclose the pedestal channel portion comprises polysilicon containing carbon atoms at an average atomic concentration in a range from 5.0 x 1017 atoms/cm3 to 2.0 x 1021 atoms/cm3.	However, Lee discloses a channel may have a carbon doping atomic concentration of 1020 atoms/cm3 (Para [0049]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of carbon atomic average concentration (result effective at least insofar as the concentration affects the electrical resistance) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  
                Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view  of Fujiki (US 2103/0234231).	Claim 13, Kim discloses The three-dimensional memory device of Claim 1, wherein: 	the vertical semiconductor channel comprises polysilicon containing arsenic atoms at an average atomic concentration less than 1.0 x 1017 atoms/cm3 or is free of arsenic atoms (LP of 150 may be undoped, Para [0039]).	Kim does not explicitly disclose the pedestal channel portion comprises polysilicon containing arsenic atoms at an average atomic concentration in a range from 1.0 x 1018 atoms/cm3 to 1.0 x 1020 atoms/cm3.	However, Fujiki discloses a channel portion with an arsenic concentration of less than 1020 atoms/cm3 (Para [0055]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of arsenic atomic average concentration (result effective at least insofar as the concentration affects the electrical resistance, Para [0058])) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  
                Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0313427) in view of Lee (US 2015/0279468) in further view of Zushi (US 2018/0277560).
Claim 12, Kim in view of Lee discloses the three-dimensional memory device of Claim 11.	Kim discloses the vertical semiconductor channel includes n-type dopant atoms at an average atomic concentration of than 1.0 x 1017 atoms/cm3, or is free of n-type dopant atoms (LP of 150 may be undoped, Para [0039]).	Kim in view of Lee does not explicitly disclose wherein: the pedestal channel portion comprises n-type dopant atoms at an average atomic concentration in a range from 1.0 x 1018 atoms/cm3 to 1.0 x 1020 atoms/cm3.	However, Zushi discloses doping a channel with an N-type impurity (As) in a concentration of 1 x 1018 atoms/cm3 (Para [0075]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to vary, through routine experimentation, “the result effective variable of arsenic atomic average concentration (result effective at least insofar as the concentration affects the electrical resistance) in order to optimize the functionality of the device (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP §2144.05).  
Further, the specification contains no disclosure of either the critical nature of the claimed concentration or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 of U.S. Patent No. 11,302,714. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3, 5 describe every feature of the pending claims as described below.


Instant Application 
US Pat. No.  11,302,714
1. A three-dimensional memory device, comprising: 	an alternating stack of insulating layers and electrically conductive layers located over a substrate; 	a source contact layer located between the substrate and the alternating stack; 	



	a memory opening vertically extending through the alternating stack and the source contact layer; and 	

	a memory opening fill structure located within the memory opening and comprising a composite semiconductor channel and a memory film laterally surrounding the composite semiconductor channel, wherein the composite semiconductor channel comprises: 	
	a pedestal channel portion having a cylindrical sidewall segment that contacts the source contact layer and 	a vertical semiconductor channel contacting a top surface of the pedestal channel portion, 




and pedestal channel portion including at least one of carbon or arsenic dopant atoms at a first average dopant concentration;
wherein the vertical semiconductor channel includes the at least one of carbon or arsenic dopant atoms at a second average dopant concentration that is less than 20 % of the first average dopant concentration or is free of the at least one of carbon or arsenic dopants atoms.
1 +2 +3 +5  A three-dimensional memory device, comprising: 	an alternating stack of insulating layers and electrically conductive layers located over a substrate; 	source-level material layers located between the substrate and the alternating stack, wherein the source-level material layers comprise, from bottom to top, a lower source-level semiconductor layer, a source contact layer, and an upper source-level semiconductor layer; 	a memory opening vertically extending through the alternating stack, the upper source- level semiconductor layer, the source contact layer, and an upper portion of the lower source- level semiconductor layer; and 	a memory opening fill structure located within the memory opening and comprising a semiconductor constriction ring, a composite semiconductor channel, and a memory film laterally surrounding the composite semiconductor channel, wherein the composite semiconductor channel comprises 	a pedestal channel portion in contact with the source contact layer, and 

	a vertical semiconductor channel that overlies the pedestal channel portion.
2.  wherein the composite semiconductor channel further comprises a pillar channel portion contacting a top surface of the pedestal channel portion and a bottom surface of the vertical semiconductor channel.
3.  wherein: each of the pillar channel portion and the pedestal channel portion includes n-type dopant atoms at a respective average atomic concentration
5. wherein: -135-Atty. Dkt. 3590-998B the pillar channel portion comprises at least one of carbon and arsenic as dopant atoms at a first average dopant concentration; and the vertical semiconductor channel includes the at least one of carbon or arsenic dopant atoms at a second average dopant concentration that is less than 20 % of the first average dopant concentration or is free of the at least one of carbon or arsenic dopants atoms.  

14.  
The three-dimensional memory device of Claim 1, wherein: the pedestal channel portion is polycrystalline and has a first average grain size; and the vertical semiconductor channel is polycrystalline and has a second average grain size that is at least 50% larger than the first average grain size.


8.  
The three-dimensional memory device of Claim 1, wherein: the pillar channel portion is polycrystalline and has a first average grain size; and the vertical semiconductor channel is polycrystalline and has a second average grain size that is at least 50% larger than the first average grain size.


Claims 1-2, 4-7, and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 5-13 of copending Application No. 16985410 (reference application). 	Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 15-34 describe every feature of the pending claims.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application
Copending Application 16/985,410
1.  A three-dimensional memory device, comprising: 	an alternating stack of insulating layers and electrically conductive layers located over a substrate; 	



a source contact layer located between the substrate and the alternating stack; 	a memory opening vertically extending through the alternating stack and the source contact layer; and 	





	a memory opening fill structure located within the memory opening and comprising a composite semiconductor channel and a memory film laterally surrounding the composite semiconductor channel, wherein the composite semiconductor channel comprises: 	a pedestal channel portion having a cylindrical sidewall segment that contacts the source contact layer and including at least one of carbon or arsenic dopant atoms at a first average dopant concentration; and 	a vertical semiconductor channel contacting a top surface of the pedestal channel portion, wherein the vertical semiconductor channel includes the at least one of carbon or arsenic dopant atoms at a second average dopant concentration that is less than 20 % of the first average dopant concentration or is free of the at least one of carbon or arsenic dopants atoms.
1+ 9
A three-dimensional memory device, comprising: 	an alternating stack of insulating layers and electrically conductive layers located over a substrate, wherein the electrically conductive layers comprise source-select-level electrically conductive layers and word-line-level electrically conductive layers overlying the source-select- level electrically conductive layers; 	a source contact layer located between the substrate and the alternating stack; a memory opening vertically extending through the alternating stack and the source contact layer with a width-modulated vertical cross-sectional profile that has a first width at and below levels of the source-select-level electrically conductive layers, and has a second width that is greater than the first width at levels of a first subset of the word-line-level electrically conductive layers; and 	a memory opening fill structure located within the memory opening and comprising a composite semiconductor channel and a memory film laterally surrounding the composite semiconductor channel, wherein the composite semiconductor channel comprises: 	a pedestal channel portion located within a portion of the memory opening having the first width and having a cylindrical sidewall segment that contacts the source contact layer; and a vertical semiconductor channel contacting a top surface of the pedestal channel portion and extending through the word-line-level electrically conductive layers.
9.  wherein: the pedestal channel portion includes at least one of carbon and arsenic as dopant atoms at a first average dopant concentration; and the vertical semiconductor channel includes the at least one of carbon or arsenic dopant atoms at a second average dopant concentration that is less than 20 % of the first average dopant concentration or is free of the at least one of carbon or arsenic dopants atoms.

2.  
The three-dimensional memory device of Claim 1, wherein: 	the memory film comprises a concave annular bottom surface segment that contacts the source contact layer; and 	an outer periphery of the concave annular bottom surface is located at a greater vertical distance from the substrate than an inner periphery of the concave annular bottom surface is from the substrate.
5.  
The three-dimensional memory device of Claim 1, wherein: 	the memory film comprises a concave annular bottom surface segment that contacts the source contact layer; and 	an outer periphery of the concave annular bottom surface is located at a greater vertical distance from the substrate than an inner periphery of the concave annular bottom surface is from the substrate.


4.
The three-dimensional memory device of Claim 1, wherein the pedestal channel portion contacts the source contact layer at a cylindrical interface located within a cylindrical vertical plane located at or inside an inner sidewall of the memory film.
6.
The three-dimensional memory device of Claim 1, wherein the pedestal channel portion contacts the source contact layer at a cylindrical interface located within a cylindrical vertical plane located at or inside an inner sidewall of a portion of the memory film that extends through the source-select-level electrically conductive layers.
5.
The three-dimensional memory device of Claim 1, wherein the memory opening fill structure comprises a bottom dielectric cap structure having a same set of material compositions as component layers of the memory film, and underlying the pedestal channel portion.
7.
The three-dimensional memory device of Claim 1, wherein: the memory opening fill structure comprises a bottom dielectric cap structure having a same set of material compositions as component layers of the memory film, and contacting a bottom surface of the pedestal channel portion; and the bottom dielectric cap structure comprises a concave annular surface that contacts the source contact layer.
6.
wherein the bottom dielectric cap structure comprises a concave annular surface that contacts the source contact layer.
7.
the bottom dielectric cap structure comprises a concave annular surface that contacts the source contact layer.
7.
The three-dimensional memory device of Claim 5, wherein a bottom periphery of an outer sidewall of the memory film and a top periphery of an outer sidewall of the bottom dielectric cap structure have a same horizontal cross-sectional shape and overlap with each other in a plan view.
8. 
The three-dimensional memory device of Claim 7, wherein: a bottom periphery of an outer sidewall of a portion of the memory film extending through the source-select-level electrically conductive layers and a top periphery of an outer sidewall of the bottom dielectric cap structure have a same horizontal cross-sectional shape and overlap with each other in a plan view; and each of the memory film and the bottom dielectric cap structure comprises a layer stack including, from one side to another, a blocking dielectric layer, a charge storage layer, and a tunneling dielectric layer.

10.  
wherein each of the memory film and the bottom dielectric cap structure comprises a layer stack including, from one side to another, a blocking dielectric layer, a charge storage layer, and a tunneling dielectric layer.

8. 
each of the memory film and the bottom dielectric cap structure comprises a layer stack including, from one side to another, a blocking dielectric layer, a charge storage layer, and a tunneling dielectric layer.

11.
The three-dimensional memory device of Claim 1, wherein: 	the pedestal channel portion comprises polysilicon containing carbon atoms at an average atomic concentration in a range from 5.0 x 1017 atoms/cm3 to 2.0 x 1021 atoms/cm3; and 	the vertical semiconductor channel comprises polysilicon containing carbon atoms at an average atomic concentration less than 1.0 x 1017 atoms/cm3 or is free of carbon atoms.
10. 
The three-dimensional memory device of Claim 9, wherein: 	the pedestal channel portion comprises polysilicon containing carbon atoms at an average atomic concentration in a range from 5.0 x 1017 atoms/cm3 to 2.0 x 1021 atoms/cm3; and 	the vertical semiconductor channel comprises polysilicon containing carbon atoms at an average atomic concentration less than 1.0 x 1017 atoms/cm3 or is free of carbon atoms..

12.
The three-dimensional memory device of Claim 11, wherein: 	the pedestal channel portion comprises n-type dopant atoms at an average atomic concentration in a range from 1.0 x 1018 atoms/cm3 to 1.0 x 1020 atoms/cm3; and 	the vertical semiconductor channel includes n-type dopant atoms at an average atomic concentration of than 1.0 x 101 atoms/cm3, or is free of n-type dopant atoms.
11.
The three-dimensional memory device of Claim 10, wherein: 	the pedestal channel portion comprises n-type dopant atoms at an average atomic concentration in a range from 1.0 x 1018 atoms/cm3 to 1.0 x 1020 atoms/cm3; and 	the vertical semiconductor channel includes n-type dopant atoms at an average atomic concentration of than 1.0 x 1017 atoms/cm3, or is free of n-type dopant atoms.
13.
The three-dimensional memory device of Claim 1, wherein: 	the pedestal channel portion comprises polysilicon containing arsenic atoms at an average atomic concentration in a range from 1.0 x 10 8 atoms/cm3 to 1.0 x 1020 atoms/cm3; and 	the vertical semiconductor channel comprises polysilicon containing arsenic atoms at an average atomic concentration less than 1.0 x 1017 atoms/cm3 or is free of arsenic atoms.
12.
The three-dimensional memory device of Claim 9, wherein: 	the pedestal channel portion comprises polysilicon containing arsenic atoms at an average atomic concentration in a range from 1.0 x 1018 atoms/cm3 to 1.0 x 1020 atoms/cm3; and 	the vertical semiconductor channel comprises arsenic atoms at an average atomic concentration less than 1.0 x 1017 atoms/cm3 or is free of arsenic atoms.
14.
The three-dimensional memory device of Claim 1, wherein: 	the pedestal channel portion is polycrystalline and has a first average grain size; and 	the vertical semiconductor channel is polycrystalline and has a second average grain size that is at least 50% larger than the first average grain size.
13. The three-dimensional memory device of Claim 9, wherein: 	the pedestal channel portion is polycrystalline and has a first average grain size; and 	the vertical semiconductor channel is polycrystalline and has a second average grain size that is at least 50% larger than the first average grain size.





	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of Copending Application 16/985,410 in view of Shin (US 2017/0110543).
	Claim 8,  ‘410 provides the subject matter but does not explicitly disclose wherein the memory opening fill structure comprises a void that is free of any solid phase material between the bottom dielectric cap structure and the pedestal channel portion.	However, Shin discloses (Fig. 3) discloses wherein the memory opening fill structure (LSP, lower semiconductor pattern, Para [0029]) comprises a void (118, void, Para [0029]) that is free of any solid phase material (118 is free of solid phase material) between (118 is between 115 and LSP) a bottom dielectric cap structure (115, residue layer, Para [0029]) and a pedestal channel portion (LSP, lower semiconductor pattern, Para [0029]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the void of Shin as it can help improve height uniformity of lower semiconductor patterns (Shin, Para [0103] –[0104]).		
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819